Title: To James Madison from Thomas Jefferson, 29 June 1792
From: Jefferson, Thomas
To: Madison, James



No. 5.
Dear Sir
Philadelphia June 29. 1792.
I wrote you last on the 21st. The present will cover Fenno of the 23d. & 27th. In the last you will discover Hamilton’s pen in defence of the bank, and daring to call the republican party a faction. I learn that he has expressed the strongest desire that Marshall should come into Congress from Richmond, declaring there is no man in Virginia whom he wishes so much to see there, and I am told that Marshall has expressed half a mind to come. Hence I conclude that Hamilton has plyed him well with flattery & sollicitation, and I think nothing better could be done than to make him a judge. I have reason to believe that a regular attack, in phalanx, is to be made on the Residence act at the next session, with a determination to repeal it if the further assumption is not agreed to. I think this also comes from Hamilton tho’ it is thro’ two hands, if not more, before it comes to me. Brandt went off yesterday, apparently in the best dispositions, & with some hopes of effecting peace. A letter received yesterday from mr. Short gives the most flattering result of conversations he had had with Claviere & Dumourier with respect to us. Claviere declared he had nothing so much at heart as to encourage our navigation, & the freest system of commerce with us. Agreed they ought immediately to repeal their late proceedings with respect to tobo. & ships, and recieve our salted provisions favorably, and to proceed to treat with us on broad ground. Dumourier expressed the same sentiments. Mr. Short had then recieved notice that G. M. would be there in a few days, and therefore told the ministers that this was only a preliminary conversation on what mr. Morris would undertake regularly. This ministry, which is of the Jacobin party, cannot but be favorable to us, as that whole party must be. Indeed notwithstanding the very general abuse of the Jacobins, I begin to consider them as representing the true revolution-spirit of the whole nation, and as carrying the nation with them. The only things wanting with them is more experience in business, and a little more conformity to the established style of communication with foreign powers. The latter want will I fear bring enemies into the feild, who would have remained at home; the former leads them to domineer over their executive so as render it unequal to it’s proper objects. I sincerely wish our new minister may not spoil our chance of extracting good from the present situation of things. The President leaves this about the middle of July. I shall set out some days later, and have the pleasure of seeing you in Orange. Adieu my dear Sir. Your’s affectionately
Th: Jefferson
